EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s amendment and remarks filed on 8/31/2021 are acknowledged.  Claims 1, 3, 8-9, 14, and 17 are amended.  New claims 37-44 are added.  Claims 1, 3-5, 8-9, 14-17, and 37-44 are pending.

Election/Restrictions
Claims 1 and 3-5 are allowable. The restriction requirement set forth in the Office action mailed on 1/24/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Information Disclosure Statement
	The information disclosure statement filed on 8/31/2021 has been considered.  A signed copy is enclosed.

Claim Rejections Withdrawn
The rejection of claims 1 and 3-5 on the judicially-created basis that it contains an improper Markush grouping of alternatives is withdrawn in light of applicant’s amendment thereto.



Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Adam Lunceford on 11/29/2021.

The application has been amended as follows: 
In the specification:  
	In the fourth entry in Table 3, SEQ ID NO: “562” was replaced with SEQ ID NO: “462”.
	In line 4 of paragraph 0097, replaced “460, 517, 562,” with “460, 462, 517,”.
In line 3 of paragraph 0098, replaced “460, 517, and 562;” with “460, 462, and 517;”.

In the claims:
	In line 3 of claim 1, deleted the phrase “a conserved region of at least 10 amino acids”.
	In line 5 of claim 1, replaced “SEQ ID NO:562” with “SEQ ID NO:462”.
In lines 6-7 of claim 14, deleted the phrase “a conserved region of at least 10 amino acids”.
	In line 9 of claim 14, replaced “SEQ ID NO:562” with “SEQ ID NO:462”.
In lines 3-4 of claim 41, deleted the phrase “a conserved region of at least 10 amino acids”.

Conclusion
Claims 1, 3-5, 8-9, 14-17, and 37-44 are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN GANGLE/Primary Examiner, Art Unit 1645